Citation Nr: 9923263	
Decision Date: 08/17/99    Archive Date: 08/26/99

DOCKET NO.  97-25 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Assignment of a rating for service-connected shell 
fragment wound scars of the right (major) forearm, currently 
rated as noncompensably disabling. 

2.  Assignment of a rating for service-connected chronic 
ulnar nerve irritation with numbness of the fourth and fifth 
fingers of the right (major) hand, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to August 
1970 and was awarded the Combat Infantryman's Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

In August 1998, the Board remanded the issue of a compensable 
rating for residuals of shell fragment wound scars of the 
right forearm for additional development, to include a VA 
examination, and it has since been returned for final 
appellate review.  

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained. 

2.  The veteran is right handed.

3.  The service-connected shell fragment wound scars of the 
right (major) forearm are not shown to be tender or painful 
on objective demonstration with ulceration or to limit the 
function of the right (major) forearm. 

4.  The veteran's service-connected chronic ulnar nerve 
irritation with numbness of the fourth and fifth fingers of 
the right (major) hand are currently manifested by 
intermittent right ulnar paresthesias with decreased 
sensation over the ulnar border of the right hand, with no 
impairment of coordination, no trophic changes, no motor 
deficits or loss of strength in the upper extremities and no 
evidence of any entrapment; more than mild incomplete 
paralysis of the right ulnar nerve is not demonstrated.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable rating for 
service-connected shrapnel fragment scars of the right 
forearm have not been met.  38 U.S.C.A.§§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.71a, 4.118, 
Diagnostic Codes 5206, 5207, 5208, 5213, 7803, 7804 and 7805 
(1998).

2.  The schedular criteria for a rating in excess of 10 
percent for service-connected chronic ulnar nerve irritation 
with numbness of the fourth and fifth fingers of the right 
(major) hand have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, § 4.124a, Diagnostic Code 8516 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction 

The veteran's claims for a compensable rating for the 
service-connected shrapnel fragment scars of the right 
(major) forearm and for a rating in excess of 10 percent for 
the service-connected chronic ulnar nerve irritation with 
numbness of the fourth and fifth fingers of the right (major) 
hand are well grounded, meaning they are plausible.  The 
Board finds that all relevant evidence has been obtained with 
regard to these claims and that no further assistance to the 
veteran is required to comply with VA's duty to assist him.  
38 U.S.C.A. § 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of 

earning capacity.  38 U.S.C.A. § 1155.  Also, where there is 
a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain on 
the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45.

In June 1995, the veteran filed a claim for service 
connection for wounds of the right arm.  Service connection 
for shell fragment wound scars of the right (major) forearm 
was granted by the RO in a January 1996 rating decision and a 
noncompensable rating was assigned and has remained in effect 
throughout the duration of the appeal.  Service connection 
for chronic ulnar nerve irritation with numbness of the 
fourth and fifth fingers of the right hand was granted by the 
RO in a March 1997 rating decision and a noncompensable 
rating was assigned.  During the course of the appeal, in a 
December 1998 rating decision, the noncompensable rating with 
respect to the service-connected chronic ulnar nerve 
disability was increased to 10 percent disabling effective 
from June 15, 1995, the date of the veteran's original claim, 
but the increased rating issue remains in appellate status.  
AB v. Brown, 6 Vet. App. 35, 39 (1993).  The Court recently 
held that, in a claim of disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, No. 96-947 (U.S. Vet. 
App. Jan. 20, 1999).

II.  Factual Background

In a statement, submitted by First Lt. T.J. Wolner, dated in 
May 1994, it was indicated that the veteran had received 
injuries to his right arm in September 1969 from enemy fire.  
Mr. Wolner related that he saw the veteran's arm bandaged 
after the injury and, about one week later, saw the wounds 
when they had become quite infected. 

An August 1995 VA musculoskeletal examination report reflects 
that the veteran indicated that he had had three or four 
pieces of shrapnel worked out of his right arm over the 
previous years.  During the examination, the examiner noted 
that the veteran had multiple, barely visible, small one to 
two millimeter shrapnel fragment scars of the right forearm, 
which did not affect any muscle.  The veteran was diagnosed 
as having superficial shrapnel fragment wounds of the right 
forearm with no functional affect.

A May 1996 VA examination report reflects that the veteran 
complained of numbness of the right hand with involvement of 
the middle two fingers.  During the examination, the 
veteran's hand and forearm were warm to touch.  The veteran 
had full range of motion of the elbow.  There were no 
anatomic defects and the veteran was able to oppose thumb and 
fingers easily on the right.  The veteran had a good grasp of 
both hands.  There was some scarring of the right elbow, 
apparently from prior shrapnel.  An electromyography (EMG) 
report of the right upper extremity was found to have been 
within normal limits.  X-rays revealed a normal right forearm 
and hand.  The examiner indicated that the veteran's problem 
appeared to be cold induced and that there was a possibility 
of a mechanical circulatory problem of the "two fingers."  
The examiner felt that the veteran's circulatory problems did 
not interfere with his occupation as a fireman nor did it 
require any type of pain medication.  The veteran was 
diagnosed as having cold-induced numbness of the fourth and 
fifth digits of the right hand.  

During a February 1997 hearing before a hearing officer at 
the RO in Lincoln, Nebraska, the veteran testified that he 
had episodes of numbness of the right fourth and fifth 
fingers every day, but that it was worse in cold weather.  He 
reported that the numbness would last for about twenty to 
thirty minutes.  The veteran testified that the numbness did 
not affect his occupational requirements as a fireman but 
that he had difficulty grasping objects.

A February 1997 VA EMG report reflects that conduction F-wave 
latency studies of both the ulnar and right ulnar nerves were 
within normal limits and showed no definitive "neuropathy," 
but the veteran had intermittent right ulnar paresthesias 
which probably represented an increased post-traumatic 
sensitivity of the right ulnar nerve to pressure and cold 
temperature. 

A March 1997 neurology examination report reflects that the 
veteran complained of numbness in the fourth and fifth digits 
when it was cold and when there was pressure on his elbow.  
On examination, the veteran's Cranial nerves II throughout 
XII were intact.  Sensation was intact in all three division 
of the fifth nerve.  Deltoids, triceps, biceps, wrist 
extensors, wrist flexors and interossei were all 5/5 with 
approximately 5-/5 on the right abductor digiti minimi and 
first dorsal interossei.  Tone was normal in all four 
extremities.  Deep tendon reflexes were 1+/4 in the upper 
extremities, biceps, triceps and brachioradialis.  A sensory 
examination was intact to vibratory and position senses in 
the upper extremities.  There was a slight difference in 
temperature sensation in the right pinkie when compared with 
the third digit, the middle finger, on the same side.  
Otherwise, sensation, coordination, rapidly alternating 
movements and finger to nose were all found to have been 
intact.  The examiner indicated that in the upper 
extremities, the veteran had involvement of the right ulnar 
nerve manifested by a decreased sensation in the medial 
aspect of the hand, pinkie and one-half of the fourth digit.  
Position senses and vibratory were found to have been intact 
and there was a very slight weakness at 5-/5 in the right 
adductor digiti nimini and first dorsal interossei.  There 
was no wasting of the hand muscles or other atrophic changes.  
The impression of the examiner was intermittent right ulnar 
paresthesias secondary to cold temperature and prolonged 
pressure on the right ulnar nerve, most likely secondary to 
original injury of shrapnel and/or secondary scar tissue from 
surgical removal of the shrapnel.

A November 1998 VA examination report reflects that the 
veteran reported having sustained a shrapnel injury to his 
right forearm, that multiple small fragments had spread 
throughout his right forearm, and as they were being picked 
out, he felt pain and tingling down into his right ring and 
small fingers.  The veteran indicated that he had experienced 
an increased sensitivity with tingling and numbness of the 
small and ring fingers, especially in cold weather, ever 
since the in-service injury.  The veteran indicated that 
despite such problems, he was able to continue his occupation 
as a fireman.  An examination of the right upper extremity 
showed full range of motion of his right elbow with flexion 
to 140 degrees, full extension and full pronation and 
supination of the right forearm to 80 degrees.  The veteran 
had full range of motion of the wrist with flexion to 70 
degrees and extension to 50 degrees.  There was no tenderness 
to palpation along the ulna, but Tinel testing over the ulnar 
nerve and around the elbow resulted in some tingling in the 
small and ring fingers.  The veteran had multiple, one to two 
millimeter scars throughout his right forearm, but there were 
no open ulcerations.  The veteran reported that sometimes, in 
the spring, ulcers would appear but that he did not have any 
at the time of the examination.  Two point discrimination was 
decreased over the ulnar nerve distribution when compared to 
the median nerve with five millimeter discrimination.  
Testing of wrist flexion and extension, elbow flexion and 
extension and grip strength were all 5/5 and symmetrical, 
bilaterally.  The veteran subjectively had some decreased 
sensation over the ulnar border of his right hand when 
compared to the rest of his hand. Pulses were 2/4, 
bilaterally.  X-rays of the right hand and forearm revealed 
no bony or soft tissue abnormalities.  The examiner noted 
that a previous EMG, conducted in February 1997, revealed 
that the right and left ulnar nerves were within normal 
limits, there was no definitive neuropathy, and intermittent 
paresthesias were found to have been representative of an 
increased post-traumatic sensitivity of the right ulnar nerve 
to pressure and cold temperature.  The assessment of the 
examiner was that the veteran had chronic ulnar nerve 
irritation from a previous shrapnel injury to the right 
forearm.  The examiner further noted that the scars of the 
right forearm were not tender or painful on examination.  
There was no evidence of any entrapment or neuropathy of the 
right upper extremity, however, chronic irritation could not 
be ruled out. 

III.  Analysis

A.  Scars of the Right Forearm

The RO has assigned a noncompensable evaluation to the 
service-connected shell fragment wound scars of the right 
(major) forearm pursuant to 38 C.F.R. 4.71a, 

Diagnostic Code § 7805 (1998).  Under that code, scars are to 
be rated on the basis of limitation of function of the part 
affected.  In this regard, pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5206, limitation of flexion of the forearm of 
the major arm is rated as follows: Flexion limited to 110 
degrees warrants a 0 percent evaluation; flexion limited to 
100 degrees warrants a 10 percent evaluation; flexion limited 
to 90 degrees warrants a 20 percent evaluation; flexion 
limited to 70 degrees warrants a 30 percent evaluation; 
flexion limited to 55 degrees warrants a 40 percent 
evaluation and flexion limited to 45 degrees warrants a 
maximum 50 percent schedular evaluation.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5207, 
limitation of extension of the forearm of the major arm is 
rated as follows: Extension limited to 45 degrees, or 60 
degrees warrants a 10 percent evaluation; extension limited 
to 75 degrees warrants a 20 percent evaluation; extension 
limited to 90 degrees warrants a 30 percent evaluation; 
extension limited to 100 degrees warrants a 40 percent 
evaluation; extension limited to 110 degrees warrants a 
maximum 50 percent schedular evaluation. 

In accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5208, 
flexion of the major forearm limited to 100 degrees and 
extension to 45 degrees warrants a 20 percent evaluation. 

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5213, 
limitation of supination of either forearm to 30 degrees or 
less warrants a 10 percent evaluation.  Limitation of 
pronation of the forearm of the major upper extremity 
warrants a 20 percent evaluation if motion is lost beyond the 
last quarter of the arc and the hand does not approach full 
pronation.  38 C.F.R. Part 4, Diagnostic Code 5213 (1998).  
In evaluating all forearm and wrist injuries under Diagnostic 
Codes 5205 through 5213, multiple impaired finger movements 
due to tendon tie-up, muscle injury, or nerve injury are to 
be separately rated and combined not to exceed rating for 
loss of use of the hand.  38 C.F.R. § 4.71a, Diagnostic Coe 
5213, Note. 

The normal range of motion of the forearm is pronation to 80 
degrees and supination to 85 degrees. 38 C.F.R. § 4.71, Plate 
I (1998).

The Board has reviewed the probative evidence of record 
including the veteran's testimony on appeal and finds that a 
compensable rating is not warranted for the service-connected 
shrapnel fragment scars of the right (major) forearm.  In  
reaching such conclusion, the Board observes that recent 
medical evidence of record shows that the veteran is right 
hand dominant, has multiple one to two millimeter scars 
throughout his right forearm, that the scars are well-healed, 
non-tender and without ulceration and do not limit any 
function of the right forearm.  Indeed, the veteran was found 
to have had full range of motion of the right forearm 
(supination and pronation to 80 degrees), and there was no 
weakness or atrophy noted in the forearm.  Consequently, the 
Board concludes that a compensable rating is not warranted 
for the service-connected shell fragment scars of the right 
(major) forearm pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 7805.  The evidence does not raise a question that a 
higher rating is possible or warranted for any period of time 
from the June 1995 claim to the present so as to warrant a 
"staged" rating due to significant change in the level of 
disability.  See Fenderson. 

The veteran has complained of numbness, tingling and 
dysfunction of the right arm as a result of the service-
connected shrapnel fragment scars of the right forearm.  With 
respect to the veteran's complaints of dysfunction of the 
right arm, the Board notes that diagnostic codes predicated 
on limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under §§ 4.40 and 4.45.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996) and DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  Here, because the code applicable to the 
veteran's claim (Code 7805) is predicated on limitation of 
function, consideration of an increased evaluation based on 
functional loss due to pain on use or due to flare-ups is 
proper.  In the instant case, the preponderance of the 
evidence is against an increased evaluation based on 
functional loss due to pain on use or due to flare-ups, as 
the veteran's complaints of pain and dysfunction are not 
supported 

by adequate pathology.  The Board notes that a lay person can 
provide evidence of visible symptoms. See Dean v. Brown, 8 
Vet. App. 449, 455 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, VA regulations require that a finding 
of dysfunction due to pain must be supported by, among other 
things, adequate pathology. 38 C.F.R. § 4.40 (1996); see also 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991). 

In the instant case, the only pathology supporting the 
veteran's complaints of dysfunction consists of numbness and 
tingling in the area of right upper extremity.  In this 
regard, the Board observes that the veteran's complaints of 
numbness have already been considered as part of the 
objective manifestations of the service-connected chronic 
ulnar nerve disability of the right hand for which a 10 
percent disability is in effect.  In this regard, the 
evaluation of the same manifestations under different 
diagnostic codes are to be avoided.  See 38 C.F.R. § 4.14 
(1998). The Board observes that both the veteran and a VA 
examiner have indicated that despite any problems associated 
with his right upper extremity, the veteran was still able to 
pursue his occupation as a firefighter.  Furthermore, during 
a recent November 1998 VA examination, there were no 
complaints of pain and no evidence of any loss of strength, 
tenderness or atrophy in the right upper extremity.  In the 
absence of objective pathology to support the veteran's 
complaints of dysfunction of the right arm, the Board must 
conclude that the preponderance of the evidence is against an 
increased evaluation based on functional loss due to pain on 
use or due to flare-ups.  Id.  The veteran's subjective 
complaints of increased dysfunction on use are outweighed by 
the objective examination findings.

The veteran's shrapnel fragment scars of the right (major) 
forearm may also be rated under 38 C.F.R. § 4.118, Diagnostic 
Codes 7803 or Diagnostic Code 7804. Under Diagnostic Code 
7803, superficial scars which are poorly nourished with 
repeated ulceration are rated as 10 percent disabling.  38 
C.F.R. § 4.118, Diagnostic Code 7803 (1998).  Under 
Diagnostic Code 7804, superficial scars which are tender and 
painful on objective demonstration warrant a 10 percent 
evaluation.  38 C.F.R. 

§ 4.118, Diagnostic Code 7804 (1998).  There is no evidence 
that the veteran's right forearm scars are poorly nourished 
with repeated ulceration, or are painful or tender upon 
objective demonstration.  Thus, a higher disability 
evaluation is not warranted under Diagnostic Codes 7803 or 
7804.

In summary, a higher rating is not warranted for the 
veteran's shrapnel scars of the right (major) forearm for the 
reasons advanced above. 

B.  Chronic ulnar nerve irritation with numbness of the 
fourth and fifth fingers of the right hand. 

The RO has assigned a 10 percent disability rating to the 
service-connected chronic ulnar nerve irritation with 
numbness of the fourth and fifth fingers of the right (major) 
hand pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8516 
(1998).  Under that code, paralysis of the ulnar nerve of the 
major upper extremity will be rated as 60 percent disabling 
when complete, with the "griffin claw" deformity due to 
flexor contraction of the ring and little fingers, very 
marked atrophy in the dorsal interspace and the thenar and 
hypothenar eminencies, loss of extension of the ring and 
little fingers, inability to spread the fingers (or the 
reverse), inability to adduct the thumb, and weakened flexion 
of the wrist.  Incomplete paralysis of the ulnar nerve of the 
major upper extremity will be rated as 40 percent disabling 
when severe; as 30 percent disabling when moderate; and as 10 
percent disabling when mild. 38 C.F.R. Part 4, § 4.124a, 
Diagnostic Code 8516 (1998).

Based upon a review of the medical evidence of record, the 
Board observes that the veteran's service-connected chronic 
ulnar nerve irritation with numbness of the fourth and fifth 
fingers of the right (major) hand is currently manifested by 
intermittent right ulnar paresthesias with decreased 
sensation over the ulnar border of the right hand, with no 
impairment of coordination, no trophic changes, no motor 
deficits or loss of strength in the upper extremities and no 
evidence of any entrapment or neuropathy.  Based upon these 
findings, the Board concludes that the veteran's service-
connected chronic ulnar nerve irritation with numbness of the 

fourth and fifth fingers of the right (major) hand are no 
more than mild in degree, that more than mild incomplete 
paralysis of the right ulnar nerve has not been demonstrated 
and that a rating in excess of 10 percent for such disability 
is not warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8516 
(1998).  The evidence also does not raise a question that a 
higher rating is possible or warranted for any period of time 
from the June 1995 claim to the present so as to warrant a 
"staged" rating due to significant change in the level of 
disability.  See Fenderson. 

IV.  Extraschedular consideration 

The veteran has not asserted that the schedular ratings are 
inadequate or that he is unemployable.  Further, the record 
in this case presents no evidence or argument to reasonably 
indicate that the provisions of 38 C.F.R. § 3.321(b)(1) 
(1998) are potentially applicable.  There is no competent 
medical evidence in the record stating that the veteran is 
unemployable due to service-connected disability, or that 
vocational rehabilitation is infeasible, and the veteran has 
not testified that he is unable to obtain employment due to 
service-connected disability.  In fact, the veteran testified 
that despite the problems associated with his right upper 
extremity, he was still able to perform his occupational 
duties as a fireman.  In addition, there is no evidence of 
circumstances which the appropriate officials might find so 
"exceptional or unusual" as to warrant an extraschedular 
rating. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Accordingly, the Board will not address the issues of benefit 
entitlement under the provisions of 38 C.F.R. § 3.321(b)(1) 
(1998).

V.  Additional Considerations

It has been specifically requested that the Board consider 
the provisions of 38 U.S.C.A. § 1154 and 38 C.F.R. § 3.102 in 
this appeal.  The Board notes that both of these provisions 
concern establishing service connection and are not 
applicable to rating the current severity of a service-
connected disability.  Accordingly, those provisions are not 
applicable to the issues on appeal and need not be considered 
for an equitable disposition of such issues.


ORDER

Assignment of a rating for the service-connected shrapnel 
fragment wound scars of the right (major) forearm in excess 
of the noncompensable evaluation is denied. 

Assignment of a rating for the service-connected chronic 
ulnar nerve irritation with numbness of the fourth and fifth 
fingers of the right (major) hand in excess of 10 percent is 
denied.


		
	TRUDY S. TIERNEY
	Acting Member, Board of Veterans' Appeals


 

